Supreme Court of the United States
                                Office of the Clerk
                         Washington, DC 20543-0001
                                                                   Scott S. Harris
                                                                   Clerk of the Court
                                                                   (202)479-3011
                                   August 31, 2015


Clerk
Court of Appeals of Texas, Twelfth District
                                                                FILED IN COURT 0CAPPEALS
1517 W. Front Street                                             1g» Court ofAppeals District
Suite 354
Tyler, TX 75702


                                                            I     PAM FSTES. CLERI
        Re:   Chester Staples
              v. Texas
              No. 15-5847
              (Your No. 12-13-00126)


Dear Clerk:


     The petition for a writ of certiorari in the above entitled case was filed on
August 18, 2015 and placed on the docket August 31, 2015 as No. 15-5847.




                                        Sincerely,

                                        Scott S. Harris, Clerk

                                        by

                                        Michael Duggan
                                        Case Analyst